Title: From George Washington to Mary Digges Lee, 11 October 1780
From: Washington, George
To: Lee, Mary Digges


                  
                     Madam,
                     Passaic Falls Oct. 11th 1780
                  
                  I am honored with your letter of the 27th of September, and
                     cannot forbear taking the earliest moment to express the high sense I entertain
                     of the patriotic exertions of the Ladies of Maryland in favor of the Army.
                  In answer to your enquiry respecting the disposal of the
                     Gratuity, I must take the liberty to observe; that it appears to me, the Money
                     which has been, or may be collected, cannot be expended in so eligable and
                     beneficial a manner, as in the purchase of Shirts & Stocks (black) for
                     the use of the Troops in the Southern Army.
                  The polite offer you are pleased to make of your further
                     assistance in the execution of this liberal design, and the generous
                     disposition of the Ladies, insure me of its success, and cannot fail to entitle
                     both yourself and them, to the warmest gratitude of those who are the objects
                     of it. I have the honor to be Madam With the highest respect & Regard
                     Yr Most Obedt & H. Ser.
                  
                     Go: Washington
                  
               